



COURT OF APPEAL FOR ONTARIO

CITATION:
Wirring v. The
    Buffalo Group Developments Ltd., 2012 ONCA 810

DATE: 20121122

DOCKET: C55741

Weiler, Blair and Hoy JJ.A.

BETWEEN

Balraj Wirring, Mandeep Kaur Wirring and Amber Wirring by her Litigation Guardian Balraj Wirring

Plaintiffs (Appellants)

and

The Buffalo Group Developments Ltd.

Defendant (Respondent)

Samia M. Alam, for the appellants

No one appearing for the respondent, The Buffalo Group
    Developments Ltd.

Christopher P. Klinowski, for the respondent, 2132226
    Ontario Inc.

Heard and released orally: November 9, 2012

On appeal from the judgment of Justice John Cavarzan of
    the Superior Court of Justice, dated March 9, 2012.

ENDORSEMENT

[1]

The issue on this appeal is whether the motion judge erred in refusing
    to amend the statement of claim to permit the appellants (hereinafter referred
    to simply as Wirring) to add the proposed defendant 2132226 Ontario Inc. and to
    amend the location in which an alleged slip and fall occurred.

[2]

Wirring was an independent contractor who drove commercial vehicles for
    The Buffalo Group Developments Ltd. (Buffalo Group).  On November 29, 2007,
    Wirring was directed by Jessie Athwal, the Buffalo Groups dispatcher, to make
    a delivery and to return the truck afterwards to a parking lot.

[3]

Wirring slipped and fell, allegedly in the lot to which he returned the
    truck.  He contacted his wife by telephone and told her where he had fallen and
    she drove herself to the parking lot to assist him.

[4]

On November 30, 2009, Wirring issued a statement of claim alleging
    negligence against the Buffalo Group, the occupier of the parking lot at 160
    Derry Road East in Mississauga, where Wirring alleged he had fallen.  On
    December 20, 2011, Wirring brought a motion to amend the statement of claim to
    change the location of his slip and fall to a different parking lot, allegedly
    also occupied by the Buffalo Group, namely, 7500 Danbro Crescent East in
    Brampton.  This parking lot was more than 10 km away from the Derry Road
    parking lot.  Wirring also moved to add 2132226 Ontario Inc., the owner of the Danbro
    Crescent East parking lot, as a defendant.  Both the Buffalo Group and 2132226
    Ontario Inc. are owned by the same individual, Lakhvir Athwal.  Mr. Athwal is
    the brother of the dispatcher for the Buffalo Group.

[5]

The motions judge dismissed Wirrings motion and refused to permit him
    to add the proposed defendant 2132226 Ontario Inc. or to amend the location in
    which the slip and fall occurred to 7500 East Danbro Crescent.  In doing so,
    the motions judge held: (i) Wirrings attempt to bring an action against the
    proposed defendant was statute-barred because he failed to rebut the
    presumption that he discovered his claim on the date of the occurrence under s.
    5(2) of the
Limitations Act, 2002
, S.O. 2002, c. 24, Sched. B and the
    basic two-year limitation period in the Act had run; (ii) the doctrine of
    special circumstances and extension of the two-year limitation period could not
    be applied:  see
Joseph v. Paramount Canadas Wonderland,
2008 ONCA
    469 at paras. 23-27; and (iii) the requirements for the doctrine of misnomer,
    which authorizes the correction of a misnaming or misdescription of a party,
    were impossible to fulfill because Wirring changed a material underlying fact,
    namely, where the accident took place.  Therefore s. 21(2) of the Act

could
    not be applied.

[6]

Wirring appealed the dismissal of his motion.  The argument on appeal
    was primarily directed to the first and third grounds for dismissal.

[7]

In our opinion the motions judge made no error in concluding that
    Wirring failed to rebut the presumption of discoverability and therefore failed
    to meet the burden of proof under s. 5(2) of the Act.  We agree that there is
    no evidence that Wirring exercised reasonable due diligence to discover the
    proposed defendant, nor is there any evidence that Wirring made attempts to
    ascertain all potential liable parties within the limitation period.

[8]

We are also of the opinion that the motions judge correctly held that
    the Act overruled the doctrine of special circumstances.

[9]

Although counsel for Wirrings alleged that the motions judge did not
    deal with the misnomer issue, as indicated above, he clearly dealt with the
    issue and held that the requirements for misnomer were not fulfilled.

[10]

The
    doctrine of misnomer requires that: (1) the plaintiff intended to name the
    defendant; and (2) the intended defendant knew it was the intended defendant in
    relation to the plaintiffs claim.  Despite the very spirited argument put
    forward before us by counsel in relation to this issue, the requirements of
    misnomer have not been met.  The location of the fall is in dispute.  On
    Wirrings theory, the proposed defendant numbered company would have known it
    was the intended defendant only if it knew the fall took place on its property.
     Wirring has failed to meet the second requirement, namely, to show that Mr.
    Athwal, in his capacity as the directing mind of the proposed defendant, knew
    that the numbered company was the intended target of the suit.  For example,
    the appellant does not say in his affidavit that he was told by the dispatcher
    of the Buffalo Group to park at the location owned by the numbered company. 
    Accordingly, the appeal respecting the adding of a party is dismissed.

[11]

We
    would, however, grant leave to amend the statement of claim to allege directly
    or in the alternative, that as against the Buffalo Group, the accident occurred
    at the location proposed by the appellant. Leave is also granted to the Buffalo
    Group to plead a discoverability defence and the limitation period in this
    regard.

[12]

The
    appeal is otherwise dismissed.

[13]

The proposed defendant is entitled to its costs of this appeal. Having
    received the submissions of counsel in writing and considered them, we hereby
    fix these costs at $7,500, inclusive of any applicable taxes and disbursements.

K.M. Weiler J.A.

R.A. Blair J.A.

Alexandra Hoy J.A.


